Citation Nr: 0738477	
Decision Date: 12/07/07    Archive Date: 12/13/07

DOCKET NO.  05-23 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected diabetes mellitus, 
type II.

2.  Entitlement to service connection for coronary artery 
disease ("CAD"), status post by-pass graft, to include as 
secondary to service-connected diabetes mellitus, type II.

3.  Entitlement to service connection for left ear hearing 
loss.

4.  Entitlement to service connection for right ear hearing 
loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

J. M. Wagman


INTRODUCTION

The veteran had active military service from August 1967 to 
August 1970.

This case comes before the Board of Veterans' Appeals 
("Board") on appeal from an April 2004 rating decision by 
the Nashville, Tennessee Regional Office ("RO") of the 
Department of Veterans Affairs ("VA") that denied the 
veteran's claims for service connection for hypertension, to 
include as secondary to diabetes mellitus, type II; coronary 
artery disease, status post by-pass graft, to include as 
secondary to diabetes mellitus, type II; and bilateral 
hearing loss.

The issues of service connection for hypertension, CAD, and 
left ear hearing loss are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center ("AMC"), in Washington, DC.


FINDING OF FACT

The veteran does not have a current right ear hearing loss 
disability for VA purposes.


CONCLUSION OF LAW

The criteria for service connection for hearing loss, right 
ear are not met. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
("VCAA"), the United States Department of Veterans Affairs 
("VA") has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In this case, although the notice provided did not address 
either the rating criteria or effective date provisions that 
are pertinent to each of the appellant's claims, such error 
was harmless given that service connection is being denied, 
and hence no rating or effective date will be assigned with 
respect to the claimed condition.  

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the AOJ.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial AOJ decision by way of a letter 
sent to the appellant August 2004 that fully addressed all 
four notice elements.  The letter informed the appellant of 
what evidence was required to substantiate the claim and of 
the appellant's and VA's respective duties for obtaining 
evidence.  The appellant was also asked to submit evidence 
and/or information in his possession to the AOJ.  Although 
the notice letter was not sent before the initial AOJ 
decision in this matter, the Board finds that this error was 
not prejudicial to the appellant because the actions taken by 
VA after providing the notice have essentially cured the 
error in the timing of notice.  The appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim and given ample time to 
respond.  Additionally, the AOJ readjudicated the case by way 
of a statement of the case in June 2005 and by way of two 
supplemental statements of the case ("SSOCs") issued in 
August 2005 and September 2005.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal as the timing error did not affect 
the essential fairness of the adjudication.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, the veteran was not afforded a VA hearing 
examination.  The medical evidence of record shows that the 
veteran's right ear is normal.  Therefore no VA medical exam 
is necessary, as an examination would not help substantiate 
the claim.  See 38 U.S.C. § 5103A(d) and 38 C.F.R. 
§ 3.159(c)(4) (2007).  
 
The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The veteran submitted private 
treatment reports from Dr. G.B. of Cardiovascular Associates; 
Wellmont Bristol Regional Medical Center; HMG-Path; Dr. B.B., 
Mountain Empire Eye Physicians; Dr. C.K.; Dr. M.W., ETSU 
Cardiology Surgeons; Dr J.T., Appalachian Orthopaedic 
Associates; Dr. M.D.R., Bristol Surgical Associates; Bristol 
Regional Medical Center; Bristol Memorial Hospital; Highlands 
Ear, Nose, and Throat Surgical Group; and Bristol Compressors 
audiogram records.  

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance to the appellant is 
required to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The veteran contends that he developed right hear hearing 
loss while on active duty and has continued since that time.

To establish service connection for the claimed disorder, the 
following must be present: medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

For VA benefits purposes, impaired hearing is considered to 
be a disability when the auditory threshold in any of the 
frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 
decibels (db) or greater; the thresholds for at least three 
of these frequencies are 26 db or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  See 38 C.F.R. § 3.385 (2007).

Service medical records include a July 1970 separation 
examination showing the veteran's right ear hearing as 
normal. 

The first post-service audiology record in May 1984 reflect 
that the veteran had normal hearing from 500-4000Hz (30, 5, 
5, 5, 5).  A September 2003 audiology record also reflects 
normal hearing from 500-4000 Hz (15, 5, 5, 15, 20).  The 
record contains yearly audiology tests conducted by the 
veteran's employer Bristol Compressors, Inc. from 1986 to 
2003 which shows normal hearing in the right ear for VA 
benefits purposes.

Turning first to the question of current disability, the 
Board notes that while the veteran claims right ear hearing 
loss, there are no audiometry findings establishing that the 
veteran, in fact, has right ear hearing loss to the extent 
recognized as a disability for VA purposes, as defined by 38 
C.F.R. § 3.385.  Thus, for VA purposes, any current right ear 
hearing loss the veteran experiences is not a considered a 
disability.

As indicated above, Congress has specifically limited 
entitlement to service connection for disease or injury to 
cases where such incidents have resulted in a disability.  
See 38 U.S.C.A. § 1110.  Accordingly, in the absence of 
competent evidence of the claimed disability, there can be no 
valid claim for service connection.  See Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998);  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  In the instant case, the claim for 
service connection for hearing loss, right ear must be denied 
because the first essential element upon which to predicate a 
grant of service connection has not been met--current 
evidence of a chronic "disability."

In arriving at the decision to deny the claim, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the competent 
evidence is against the claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for right ear hearing loss is denied.


REMAND

As it pertains to the claim of service connection for 
hypertension, one of the assertions made by the veteran and 
his representative is that hypertension was incurred in 
service or was manifested within a year after service.  In a 
May 2007 informal hearing presentation, the veteran's 
representative argued that a medical opinion is needed to 
address this medical question.  The Board agrees.  In this 
regard, the Board notes that the veteran's separation 
examination revealed a blood pressure reading of 150/102.  It 
is not clear from the record whether this elevated reading 
was the initial manifestation of hypertension.  Additionally, 
within a year following service, the veteran was noted to 
have blood pressure readings of 130/80 and 148/82 and in 
1972, he had a reading of 140/78.  The Board notes that the 
claims file does not show a diagnosis of hypertension until 
many years after the veteran's service discharge.  The 
veteran should be given an opportunity to submit medical 
reports from August 1970 to August 1971, which are not 
already of record, which shows blood pressure readings during 
that time.  

One of the theories of entitlement for the claim of service 
connection for CAD is that the condition is secondary to 
hypertension which may be found to be related to service.  
Therefore, the claim of service connection for CAD is 
inextricably intertwined with the claim of service connection 
for hypertension.  The United States Court of Appeals for 
Veterans Claims ("Court") has held that where a claim is 
inextricably intertwined with another claim, the claims must 
be adjudicated together in order to enter a final decision on 
the matter.  See Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991).

Finally, the veteran claims that his service connection of 
the left ear is due to acoustic trauma exposure in service.  
The Board notes that the RO has denied the claim based on 
left ear hearing loss existing prior to service and that such 
condition was not aggravated in service.  A review of the 
service enlistment examination report dated on August 14, 
1967 reveals that left ear pure tone thresholds were 0, 0, 
25, 20, and 5 decibels at 500, 1000, 2000, 3000 and 4000 
hertz.  The examination report shows a notation of hearing 
defect.  The Board, however, observes, that an audiometer 
test dated on August 16, 1967 revealed pure tone thresholds 
of the left ear of 0, 0, 5, 0 decibels at 500, 1000, 2000, 
and 4000 hertz.  On separation examination in July 1970, the 
veteran's ears were listed as normal and he had a hearing 
profile of "1."  

The veteran was later given audiograms in relations to his 
employment.  He was first noted to have hearing loss in the 
1980's.  When evaluated by an audiologist in October 1989, 
the veteran gave a history of being in Vietnam and being 
attached to a field artillery unit.  The Board, therefore, 
finds the veteran's assertion of being exposed to acoustic 
trauma in service to be credible.  This statement, made in 
relation to medical treatment, was made several years before 
he filed a claim of service connection for hearing loss.  The 
records also show that the veteran was noted to have been 
exposed to noise in his employment after service.  

There are a couple of medical questions that need to be 
addressed.  First, whether the veteran entered service with 
left ear hearing loss and whether such condition increased in 
severity beyond the natural progress.  Second, if left ear 
hearing loss did not pre-exist service, whether a current 
left ear hearing loss disability is related to exposure to 
acoustic trauma (i.e. artillery fire) in service.  The 
veteran should be scheduled for a medical examination, to 
include an opinion to address these questions.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
cardiovascular examination to determine 
the nature and etiology of the veteran's 
hypertension.  The claims file must be 
made available to and reviewed by the 
examiner.  

Based on examination findings, historical 
records, and medical principles, the 
physician should give a medical opinion, 
with full rationale, as to the etiology 
of the veteran's hypertension.  In this 
regard, the examiner should specifically 
state whether the blood pressure reading 
of 150/102 upon service separation 
represented the initial onset of 
hypertension or whether any blood 
pressure readings within one year of 
service (130/80, 148/82, 140/78) revealed 
the onset of hypertension.  The examiner 
should also discuss the likelihood that 
within one year of service hypertension 
was manifested by diastolic pressure 
predominantly 100 or more, or systolic 
pressure which was predominately 160 or 
more, or that medication was needed to 
control hypertension which had a 
diastolic reading of 100 or more.  

If hypertension is found to have been 
manifested in service or within one year 
of service, the examiner should state 
whether hypertension caused coronary 
artery disease.  If it did not cause the 
disease, the examiner should state 
whether hypertension aggravated (i.e., 
permanently worsened) the coronary artery 
disease beyond its natural progress.

A complete rationale must be given for 
all opinions given.

2.  Schedule the veteran for an 
appropriate examination to determine the 
nature and etiology of the veteran's left 
ear hearing loss.  The claims file must 
be made available to and reviewed by the 
examiner.  Based on examination findings, 
historical records, and medical 
principles, the physician should give a 
medical opinion, with full rationale, 
with respect to the following:

A)  Whether the veteran entered service 
with left ear hearing loss and if so, 
whether such condition increased in 
severity beyond the natural progress.  

B) If left ear hearing loss did not pre-
exist service, whether a current left ear 
hearing loss disability is related to 
exposure to acoustic trauma (i.e. 
artillery fire) in service.

A complete rationale must be provided for 
all opinions given.

3.  After the foregoing, the RO should 
review the veteran's claims.  If any 
determination is adverse to the veteran, 
he and his representative, if any, should 
be provided an appropriate supplemental 
statement of the case and given an 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if appropriate.  The veteran 
need take no action until he is notified.  The Board 
intimates no opinion, either factual or legal, as to the 
ultimate conclusion warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



____________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


